ELECTRONIC RECORD




COA #       05-13-00478-CR                       OFFENSE:        29.03


            Valentin Junior Hernandez v. The
STYLE:      state of Texas                       COUNTY:         Dallas

COA DISPOSITION:        AFFIRM                   TRIAL COURT:    Criminal District Court No. 1


DATE: 2/03/2015                    Publish: NO   TC CASE #:      F-1261625-H




                            IN THE COURT OF CRIMINAL APPEALS


           Valentin Junior Hernandez v. The
STYLE:     State of Texas                             CCA#:               *HimlD
         APP£LLA/JT\<>                Petition        CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:       0,5"//3 /<* 0/S                           SIGNED:                             PC:

JUDGE:      t
                fj* U€SU*^~.                          PUBLISH:                            DNP:
                                                                                     >.




                                                                                          MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD